Citation Nr: 1456664	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation for fecal leakage residuals from anal fistula and anal abscesses. 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to March 1984, February 2005 to December 2005, and June 2008 to April 2009.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2010 and August 2010 by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).


REMAND

The Veteran last had VA examinations to fully evaluate his service-connected anal and bilateral hearing loss disabilities in July 2010.  During his April 2014 Board hearing, the Veteran reported increased symptomatology of his service-connected anal and bilateral hearing loss disabilities.  As such, the Board finds that a remand is warranted in order to afford the Veteran thorough and contemporaneous VA medical examinations.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

Evidence of record further reflects that the Veteran has received VA medical treatment for his service-connected anal and bilateral hearing loss disabilities from VA Medical Centers (VAMC) in Bedford, Massachusetts, and Boston, Massachusetts.  As evidence of record only includes treatment records dated up to November 2010 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the Boston VAMC and Bedford VAMC dated from November 2010 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination, to determine the current severity of his service-connected fecal leakage residuals from anal fistula and anal abscesses.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must state whether the Veteran's fecal leakage residuals from anal fistula and anal abscesses are manifested by any of the following:  constant slight, or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or complete loss of sphincter control.  The examiner must also address the functional effects caused by this disorder on the Veteran's daily life and social functioning.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA examination, to determine the current severity of his service-connected bilateral hearing loss.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If an examination is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

